305 S.E.2d 69 (1983)
Ann M. HOLBROOKS and Gene Holbrooks
v.
DUKE UNIVERSITY, INC.
No. 8219SC876.
Court of Appeals of North Carolina.
August 2, 1983.
*70 Bailey, Brackett & Brackett by Martin L. Brackett, Jr. and Cynthia L. Pauley, Charlotte, for plaintiffs-appellants.
Newsom, Graham, Hedrick, Murray, Bryson, Kennon & Faison by E.C. Bryson, Jr. and William P. Daniell, Durham, for defendant-appellee.
WEBB, Judge.
We hold it was error to grant the defendant's motion to dismiss. Mrs. Rebecca Allen was qualified to testify before the jury as to the standard of care for giving injections by nurses in Durham. See Maloney v. Hospital Systems, 45 N.C.App. 172, 262 S.E.2d 680, disc. rev. denied, 300 N.C. 375, 267 S.E.2d 676 (1980). She testified the injection was not in accordance with the standard of care in Durham. Dr. Urbaniak testified the injection could have caused damage to a nerve in Mrs. Holbrooks' leg. We believe this was sufficient evidence to be submitted to the jury as to whether the violation of the standard of care for the administering of injections by the defendant's agent was a proximate cause of injury to Mrs. Holbrooks.
The defendant argues that the motion to dismiss was properly granted. It says that Mrs. Allen testified that the injection was made in the wrong place and Dr. Urbaniak testified that injection caused the damage to the nerve but neither of them testified that the damage was caused because the injection was made at the wrong place. We believe that from the testimony of these two witnesses, the jury could infer that the damage to the nerve was caused by the injection being administered in the wrong place.
The plaintiffs also assign error to the court's requiring them to read into the record certain portions of a deposition by Dr. Urbaniak. We shall discuss this assignment of error because the question upon which it is based may arise again at a new trial. The plaintiffs read into evidence a portion of Dr. Urbaniak's deposition dealing with the nerve injury and its causation. The court then required the plaintiffs to read into evidence a part of Dr. Urbaniak's deposition as to his treatment of Mrs. Holbrooks and the proper place to make an intramuscular injection of Vistaril and Demerol.
G.S. 1A-1, Rule 32(a)(5) provides in part:
"If only part of a deposition is offered in evidence by a party, an adverse party may require him to introduce any other part which is relevant to the part introduced ...."
We believe the segments of the deposition which the court compelled the plaintiffs to read into evidence were sufficiently relevant to the parts of the deposition which the plaintiffs offered into evidence so that it was not error for the court to compel the plaintiffs to read them to the jury.
For the reasons stated in this opinion, there must be a
New trial.
ARNOLD and BRASWELL, JJ., concur.